Citation Nr: 0331434	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-17 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the amount of $19,497.00, to include the 
issue of whether the overpayment was properly created and 
assessed against the appellant.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from November 
1950 to October 1952.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO and 
Committee.

2.  In July 1963, the appellant was awarded VA pension 
benefits, effective from August 28, 1962.  He was made aware 
at the time that these benefits were an income-based program, 
and of the necessity to report any additional income or 
increase in his net worth from whatever source.  The 
appellant was reminded of this requirement on many occasions 
thereafter including in letters dated in January 1995, August 
1995, and March 1996.

3.  In January 1995, the appellant, by his own admission, 
received a $13,300.00 inheritance from his father's estate.  
Receipt of this additional income resulted in excessive 
income for pension purposes from February 1, 1995 through 
August 31, 2001, and the creation of an overpayment in the 
amount of $19,497.00.  

4.  The appellant was at fault in the creation of the 
overpayment of pension benefits.  The appellant's fault was 
mitigated by his relative inexperience in financial matters, 
the type and amount of the income that he received, and the 
use of that income.  

5.  The VA was without fault in the creation of the 
overpayment of pension benefits.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted benefits to which he was not entitled.  The amount 
of unjust enrichment, however, is mitigated by the reduced 
fault of the veteran and his use of the income that resulted 
in the overpayment.  

7.  The appellant's income, with consideration of the costs 
of life's basic necessities, is not sufficient to permit 
repayment of the overpayment indebtedness, without resulting 
in excessive financial difficulty.  The hardship that the 
appellant will endure because of the enforcement of the 
collection of the overpayment would defeat the purpose of the 
pension benefit program, and otherwise be inequitable.


CONCLUSIONS OF LAW

1.  Between February 1, 1995, and August 31, 2001, the 
appellant was not entitled to the receipt of pension benefits 
that were paid to him; the overpayment of those benefits, in 
the amount of $19,497.00, resulted in the creation of an 
indebtedness to VA.  38 U.S.C.A. §§ 1521(b), 5107 (West 
2002); 38 C.F.R. §§ 3.271(a), 3.660 (2003).

2.  Recovery of the overpayment of pension benefits, in the 
amount of $19,497.00, would not violate the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302; 
38 C.F.R. §§ 1.963, 1.965 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of pension benefits in the amount of 
$19,497.00.  The Board also notes that the appellant has 
challenged the validity of the indebtedness.  In making his 
request for a waiver, the appellant asserted that the 
inheritance that he receive was almost immediately exhausted, 
and that an overpayment should not have been accumulated.  
Although the Committee did not style the issue of creation of 
the debt as a separate issue from waiver, the creation issue 
was considered by the Committee.  Specifically, in the 
February 2002 waiver decision and the August 2002 statement 
of the case, the Committee indicated that the basis for the 
termination of pension was the veteran's failure to furnish 
requested information pertaining to an inheritance that he 
had received.  As such, that question of validity must be 
reviewed on appeal.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 

Factual Background

The basic facts of this case are not in dispute.  Review of 
the record in this case reflects that the veteran was awarded 
pension benefits in July 1963, effective from August 24, 
1962, with the monthly rate based on his countable income, as 
reported by him.  His application form, VB Form 8-526, had 
requested information from him relating to the total amount 
of income received and source of all income.  

In July 1963, there was attached to his original award 
letter, a VA Form 21-6896, which advised him that if he 
failed to notify VA immediately of any change in his family's 
income, an overpayment could result which would be subject to 
recovery.  

The veteran received Section 306 pension benefits through 
1994.  On January 13, 1995, he elected to receive improved 
pension benefits, instead of the Section 306 pension benefits 
that he had been receiving.  Under both programs, the veteran 
was required to complete annual income reporting forms, 
Eligibility Verification Reports (EVR) or its equivalent, to 
VA.  Each of these forms requested that he provide 
information about all income, including retirement and 
interest income, and information about his net worth.  The 
record contains EVR's signed by the veteran for each year 
from 1985 to 1995.  On each such form, including the one 
signed on January 13, 1995 pertaining to income received in 
1994, he reported "None" in the spaces clearly marked for 
reporting annual retirement and interest income.  Instead, he 
reported Social Security benefits as the only source of 
income for himself and his spouse.  In terms of net worth, he 
reported $183.47 in a checking account. 

On January 26, 1995, the veteran was informed by the RO that 
his election of improved pension would be effective from 
February 1, 1995, based upon a countable income of $484 
monthly from Social Security.  He was provided with VA Form 
21-8768 that explained factors affecting his benefits, 
including the necessity that he report all income from 
whatever source.  

In August 1995, the RO directed a notice to the veteran 
wherein it was stated that he would not receive an EVR in 
January 1996 unless he and any family member had any income 
other than VA pension or Social Security income.  He was 
advised in the letter that it was his responsibility to 
notify VA if his income or net worth increased.  Net worth 
was defined as all cash, bank accounts, bonds, investment, 
and real estate except a home.  

It is apparent from the record that in 2001, the RO 
discovered that an inheritance had been received by the 
veteran in January 1995.  Based upon this discovery, the RO 
initiated action to terminate the veteran's award of pension 
due to excessive income, effective February 1, 1995.  The 
veteran was advised that the source of the income was an 
inheritance.  In November 2001, the appellant was provided 
with an audit showing how the RO had arrived at the 
overpayment amount of $19,497.00.  The audit showed that the 
veteran had been paid pension to which he was not entitled 
because of excessive income from February 1, 1995 until 
August 31, 2001.  In December 2001, the veteran admitted that 
he had received an inheritance from his father's estate in 
1995 that he claimed was "about $12,000."  In March 2002, 
the appellant admitted that the inheritance was "about 
$13,300.00."

The veteran was asked on several occasions by the RO and the 
Committee to provide information pertaining to the 
inheritance.  The veteran has failed to provide any such 
information.  

In December 2001, the veteran requested a waiver of his 
overpayment indebtedness.  Pursuant to that request, he 
submitted completed Financial Status Reports, dated in 
November 2001 and March 2002.  In the November 2001 report, 
the veteran indicated that his monthly income consisted 
solely of Social Security benefits of $560.  His monthly 
expenses totaled $660.  His listed assets were $712 cash in 
the bank, a vehicle with no valuation assigned, a certificate 
of deposit of $1,000, and a home valued at $8,000.  He 
reported debts totaling $2,002.  

In the second Financial Status Report dated in March 2002, 
the veteran's income and expenses were essentially the same 
as those reported in December 2001.  His assets had changed 
to the extent that he valued his home at $2,000, and valued 
two vehicles that he owned at a total of $2,100.  He reported 
no outstanding installment debts.  

Analysis

Validity of Creation of the Debt

In addition to his request for a waiver, the veteran has 
consistently set forth a challenge to the validity of the 
creation of the disability pension overpayment indebtedness.  
In essence, the appellant's argument with respect to validity 
is his belief that an inheritance should not have counted as 
income.  In the alternative, the appellant argues that his 
overpayment was calculated over too long of a period of time 
and that his outstanding overpayment indebtedness should be 
reduced accordingly.  In Schaper v. Derwinski, 1 Vet. App. 
430 (1991) it was held that when the validity of a debt is 
challenged by a veteran, a threshold determination must be 
made on that question prior to a decision on waiver of 
indebtedness.  

The overpayment in question of $19,497 resulted from the 
retroactive termination of the veteran's disability pension 
effective from February 1, 1995 to August 31, 2001.  The 
stated basis for the termination of pension was the veteran's 
failure to furnish requested information pertaining to an 
inheritance that he had received.  The veteran was advised 
that because of his failure to furnish such information, the 
inheritance had to be counted as recurring income, and the 
amount of that income put the veteran above the amount 
allowed for eligibility for improved pension benefits from 
the date of the receipt of the unreported income.

A veteran who is receiving a pension is required to report to 
VA any material change or expected change in his income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (2003).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA improved pension benefits, unless specifically excluded by 
law.  38 U.S.C.A. § 1521(b)(West 2002); 38 C.F.R. § 3.271(a) 
(2003).  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2).

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3).  

In this case, as indicated above, the appellant was awarded 
VA pension benefits, effective from August 28, 1962, and was 
made aware at the time that these benefits were an income-
based program, and of the necessity to report any additional 
income or increase in his net worth from whatever source.  
The appellant was reminded of this requirement on many 
occasions thereafter including upon the receipt of improved 
pension benefits in January 1995, and in subsequent letters 
dated in August 1995 and March 1996.  It is undisputed that 
the appellant received at least $13,300.00 from an 
inheritance from his father's estate in 1995.  The receipt of 
this additional income resulted in excessive income for 
pension purposes from February 1, 1995 through August 31, 
2001, and the creation of an overpayment in the amount of 
$19,497.00.  As noted, the veteran was asked on several 
occasions by the RO and the Committee to provide information 
pertaining to the inheritance but failed to do so.  

Under 38 C.F.R. § 3.660(a), where reduction or discontinuance 
of a running award of improved pension is required because of 
an increase in income, the reduction or discontinuance is to 
be made effective the end of the month in which the increase 
occurred.  In the veteran's case, the RO determined that the 
veteran received the additional inheritance income in January 
1995, and the veteran has not disputed that fact.  Payments 
of any kind and from any source are countable income for 
determining eligibility for VA improved pension benefits, 
unless specifically excluded by law.  38 U.S.C.A. § 1521(b).  
The inheritance received by the appellant resulted in 
excessive income for pension purposes.  Thus, the 
discontinuance of the veteran's running award of improved 
pension was properly made effective from February 1, 1995.  
Pension benefits continued, however, through August 31, 2001.  
It must therefore be concluded that between February 1, 1995, 
and August 31, 2001, the appellant was not entitled to the 
receipt of pension benefits that were paid to him; the 
overpayment of those benefits resulted in the creation of a 
valid indebtedness to VA in the amount of $19,497.00.  
38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.271(a), 3.660.

Waiver

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that in its 
February 2002 waiver decision, the Committee determined that 
there was no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in this case.  The Board 
agrees with that preliminary finding.  Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.  

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The following 
is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The essence of the veteran's argument with respect to waiver 
is that he was not enriched because the majority of the 
inheritance in question was spent immediately to pay off 
existing debts, and the remainder of the inheritance quickly 
dwindled.  He also states that he was not at fault in the 
creation of the overpayment because he was unaware that the 
inheritance, a one time payment, had to be reported.  The 
veteran also contends that he does not have the financial 
ability to repay the indebtedness without incurring serious 
hardship.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the appellant 
are more significant to the case before the Board.  Although 
not a specific element for consideration under equity and good 
conscience, the Board also looks to whether there are any 
mitigating circumstances that can be taken under consideration 
in the decision.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the debtor had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  After consideration of the record, the Board 
concurs with the RO that the veteran was at fault in the 
creation of the overpayment.  Essentially, in terms of fault, 
the veteran alleges that he believed that he was not required 
to report a one time payment of inheritance as income.  The 
evidence does not support this allegation.  A VA pension 
recipient must notify VA when the recipient acquires 
knowledge that his or her income changed.  38 C.F.R. § 
3.660(a)(1).  The claims folder is replete with written 
notification to the veteran of the necessity to report all 
income, no matter what the source.  Nonetheless, the veteran 
did not report to VA in a timely manner the inheritance 
income received by him, despite having again been reminded of 
his obligation on at least two occasions during the year in 
which he received the income which led to the overpayment.

The veteran's income for the period in question was at a 
level which did not permit payment of pension, and had he 
provided correct financial information to VA, the running 
award of pension would not have been continued.  The RO took 
appropriate action to terminate his award once information 
was received regarding the previously unreported 1995 
inheritance income.  Thus, in terms of a balancing of fault, 
all fault in the creation of the debt rests with the veteran.

Notwithstanding this conclusion, the Board may take into 
consideration all mitigating factors, and a finding of fault 
can be tempered by a finding that the appellant's fault was 
reduced because of several factors.  First, it must be noted 
that the overpayment in question was not caused by the 
commission of an act of deceit on the part of the appellant, 
but upon an act of omission, that is, the failure to make a 
full disclosure of income when it was received.  In fact, the 
appellant disclosed interest income subsequent to the receipt 
of the inheritance, interest that was presumably realized 
from the inheritance.  Further, the income in question was a 
one-time payment, and not a recurring income, such as might 
come from ongoing employment.  This fact also serves in 
mitigation of fault.  

The Board notes further that the veteran has been asked to 
provide information pertaining to the inheritance on several 
occasions but has failed to do so.  Judging from the 
appellant's failure to provide such information, and the fact 
that providing the information could only be to his advantage, 
the Board finds that the appellant has demonstrated a marked 
lack of understanding and sophistication in financial matters.  
It is therefore not inconceivable that the appellant believed 
that he was under no obligation to report a one-time 
inheritance.  The appellant's overall pattern of action is 
consistent with our end determination and arrival at a waiver 
of the overpayment indebtedness.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension 
benefits were intended to provide a veteran of war with 
minimal support.  Given that the appellant's current income 
is derived solely from Social Security, it appears that 
recovery of pension overpayment at this time would defeat the 
original purpose of the pension program.  By the same token, 
the Board also finds that the failure of the Government to 
insist upon its right to repayment of this debt would not 
necessarily result in an absolute unjust enrichment of the 
appellant at the expense of the Government.  In that regard, 
this is not a case in which the appellant received an ongoing 
income, and therefore it could not be said that the appellant 
was paid twice for the same benefit.  According the appellant 
the full "benefit of the doubt," the Board accepts the 
appellant's explanation regarding the use of the inheritance 
for the purpose of paying off an existing debt.  It also 
appears that the inheritance may have been almost immediately 
exhausted for debt service purposes, and therefore any 
enrichment to the appellant was minimal and short-lived.  

It is incumbent upon the Board to analyze the financial data 
provided by the appellant and determine if collection of the 
overpayment would seriously impair his ability to provide 
himself with the basic necessities of life.  The Board is 
particularly mindful of the principle that the appellant is 
expected to accord a debt to the Government the same regard 
given to any other debt.  

It is noted that the appellant's sole source of income is from 
Social Security, and that following the payment of expenses, 
his budget suffers a monthly deficit, with the majority of his 
expenses being allocated toward necessities.  Furthermore, the 
proper analysis of undue hardship must take into consideration 
not only the appellant's present financial picture but also a 
realistic projection of his status in the foreseeable future.  
The appellant is disabled and of retirement age.  His 
unemployment status is of long-standing, and there is little 
likelihood that he will obtain additional income other than 
Social Security.  It is clear that even with prudent budgeting 
the appellant would not be able to repay the indebtedness even 
over an extended period of time without significantly 
impairing or curtailing funding for the basic necessities of 
life.  Thus, there is evidence that the appellant will be 
forced to endure a lack of food, clothing, warmth, or shelter 
as a result of the collection of the debt.  The Board finds 
that the potential for the imposition of undue hardship from 
collection of the overpayment greatly outweighs the fault of 
the appellant in its creation, particularly when considering 
the mitigating factors surrounding the appellant's fault.  

In according the appellant a full waiver of his overpayment 
indebtedness the Board has taken into consideration the 
responsibility he accepted upon obtaining the VA pension 
benefits, the hardships the appellant has endured, the 
appellant's financial status and sophistication, and the 
mitigating factors surrounding the creation of the 
overpayment.  The Board finds that when providing the 
appellant the benefit of the doubt, the evidence substantiates 
that it would be against the principles of equity and good 
conscience to recover the appellant's overpayment indebtedness 
in the amount of $19,497.00.  38 U.S.C.A. §§ 5107, 5302; 38 
C.F.R. § 1.965(a).  


ORDER

The overpayment indebtedness of VA pension benefits, in the 
amount of $19,497.00, was properly created and assessed.

Waiver of recovery of the overpayment of pension benefits, in 
the amount of $19,497.00, is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



